DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-20 are allowed.

The following is an examiner's statement of reasons for allowance: 
Regarding claims 1, 10, 16, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggest a vibration unit comprising: vibrators configured to vibrate in response to an ambient sound, the ambient sound comprising individual sounds, a sound inlet configured to receive the ambient sound; and sound outlets configured to emit the ambient sound, each sound outlet of the sound outlets facing each vibrator of the vibrators, respectively; and a processor configured to separate the ambient sound into the individual sounds, to determine a target individual sound having a target tone color among the individual sounds, and to obtain a relative location of a target sound source that generates the target individual sound, wherein the vibrators are arranged around a central axis of the sound inlet, when taking the claim as a whole.



Citation of Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

In view of US 2011/0125496, Asakawa discloses a device having a separation unit that separates a mixed signal of outputs of sound sources into signals corresponding to individual sound sources and generates separation signals of channels. A speech recognition unit recognizes speech based on separation signals and generates additional information serving as evaluation information on recognition result corresponding to each channel. A channel selection unit calculates a score of recognition result corresponding to each channel by applying additional information and outputs speech recognition result having a high score. By using the confidence of the speech recognition, the problem that a channel other than that of a desired speech is selected by mistake can be avoided. By using information as to whether or not the content is intra-task utterance content, it is possible to reject interference sound that is not assumed as input by the speech recognition system. It is possible to select the channel by not depending on the direction in which desired speech arrives (see ¶ 0015, 0060-0062). 

In view of US 9,084,057, Turqueti discloses a system that involves an  assembly having a sound directing structure including acoustic focus, where a portion of the structure includes a sound-affecting physical property that directs a wave front of 

In view of US 2018/0027325, Kim discloses a microphone comprising a case and a depression groove that is combined at the upper side of the case. A vibration unit is formed in the case. A generating vibration unit is provided for vibrating the vibration unit between an electrode and another electrode through the electrostatic force. An air layer is formed between the vibration unit and case. The former electrode is arranged in the depression groove. A vibration sensing unit senses whether the vibration unit vibrates to the predetermined intensity corresponding to the intensity of the alternating current. The microphone comprises a case and a depression groove that is combined at the upper side of the case, and thus ensures precisely sensing the vibration of the vibration unit than the variation of capacitance between electrodes (see fig. 22-23, ¶ 0047, 0069-0084, 0118-00119, 0238-0248).



In view of US 2019/0047500, Ghannam discloses a vehicle having a window, and a vibration sensor that is coupled to the window to detect window vibrations of the window. A first accelerometer is provided to detect vehicle chassis vibrations of a vehicle chassis. A restraint control module is provided to detect an event based upon the window vibrations, and determine whether the event is a collision event or a non-collision event responsive to comparing the window vibrations and the vehicle chassis vibrations. The window vibrations are detected by the vibration sensor corresponding to sound waves caused by the event. A rain/wiper sensor is provided to detect vibrations of the window caused by one of precipitation and windshield wipers to enable the window vibrations corresponding to the sound waves of the event to be identified. The 

		The combination of references as cited above do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651